914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joyce LITTLE, Plaintiff--Appellant,v.Joseph NICOLATO, Brown's Volvo & Subaru of Alexandria,American Automobile Association, City ofAlexandria, Defendants-Appellees.Joyce LITTLE, Plaintiff-Appellant,v.Brown's Volvo & Subaru of Alexandria, American AutomobileAssociation, City of Alexandria, Defendants-Appellees,andJoseph Nicolato, Defendant.Joyce LITTLE, Plaintiff-Appellant,v.Joseph NICOLATO, Defendant-Appellee,andBrown's Volvo & Subaru of Alexandria, American AutomobileAssociation, City of Alexandria, Defendants.
Nos. 90-3044, 90-3073.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 20, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 90-170-A)
Joyce Little, appellant pro se.
Robert L. Green, Jr., W. Neil Eggleston, Howrey & Simon, Washington, D.C., Michael James Wendorf, Richard Mark Dare, Haxel, Thomas, Fiske, Weiner, Beckhorn & Hanes, P.C., Falls Church, Va., Quentin R. Corrie, Anderson & Quinn, Fairfax, Va., Philip Gaynor Sunderland, Jennifer E. Cooper, City Attorney's Office, Alexandria, Va., for appellees.
E.D.Va.
Dismissed in Nos. 90-3044, 90-3045, AFFIRMED in No. 90-3073.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joyce Little appeals the district court's denial of her motion for a temporary restraining order (No. 90-3044) and its dismissal of four of the six defendants (No. 90-3045).  She also appeals the district court's final order dismissing the remaining defendants (No. 90-3073).  We dismiss the first two appeals for lack of jurisdiction and we affirm the district court's final order.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As two of the orders appealed from are not final, they are not appealable under 28 U.S.C. Sec. 1291.  The district court did not direct entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Therefore, we dismiss the appeals in Nos. 90-3044 and 90-3045 as interlocutory.


4
Regarding the final order, our review of the record discloses that the appeal in No. 90-3073 is without merit.  Accordingly, we deny the appellees' motion to dismiss for want of prosecution and affirm the district court's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
Nos. 90-3044 and 90-3045, DISMISSED,


6
No. 90-3073, AFFIRMED.